Citation Nr: 0831569	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1958 to March 1982.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the current appeal, certain actions have 
been taken, as a result of which service connection is in 
effect for lumbosacral osteoarthritis with mild functional 
impairment, rated as 10 percent disabling; left shoulder, 
residuals of clavicular fracture, rated as 10 percent 
disabling; and bilateral hearing loss and tinnitus, each 
rated as noncompensably disabling.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew, in writing, his appeal of the denial of 
service connection for residuals of right shoulder injury.  


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of service connection for residuals of a right shoulder 
injury, the Board does not have jurisdiction to consider that 
claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of service connection for residuals of a right 
shoulder injury was fully developed by the RO and certified 
to the Board on appeal. 

After the recent rating action which granted service 
connection for disability of the left shoulder, on two 
occasions in January 2008, the veteran wrote that this 
satisfied his pending appeal, and that he was no longer 
pursuing the claim with regard to his right shoulder.  His 
representative further pointed this out in his written 
presentation in August 2008, acknowledging that the remaining 
issue on appeal needed to be dismissed.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review them, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for service connection for residuals of a right 
shoulder injury is dismissed.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


